Citation Nr: 1456783	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-17 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with duodenal ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from September 1982 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, April 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2010, the RO granted the Veteran's claim for service connection for duodenal ulcers and assigned an initial noncompensable disability rating, effective January 21, 2009.  In April 2011, the RO granted entitlement to service connection for GERD and assigned a 10 percent disability rating, effective June 30, 2010.  In June 2012, the RO granted an initial 30 percent disability rating for GERD with duodenal ulcers, effective January 21, 2009.  

In March 2014 the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an initial disability rating in excess of 30 percent is warranted for his service-connected GERD with duodenal ulcers disability.  This disability was most recently evaluated during VA examination in May 2012.

In subsequent July and August 2012 statements, however, the Veteran reported that his GERD with duodenal ulcers disability was "very severe" and manifested by symptoms of spitting up blood every morning; vomiting from 1 to 3 times a day; constant weight loss; and pain in his arms and shoulders.  He stated that his disability has progressively worsened each day and he therefore requested that he be afforded a VA examination to evaluate the current nature and severity of his disability.  During the March 2014 hearing, the Veteran indicated that his acid reflux is "very severe" due to symptoms of pain in his chest and shoulders; sometimes experiencing a burning sensation in his throat even with use of medication; heart burn and stomach pain about 3 times a week; difficulty brushing his teeth which causes him to gag and vomit blood every morning because "[he] cannot take [anything] inside of [his] throat;" and anemia that requires treatment with medication.

A veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that the Veteran should be afforded a new examination to determine the current severity of his GERD with duodenal ulcer disability. 

The Veteran also testified during the March 2014 hearing that he receives ongoing VA treatment for his service-connected GERD with duodenal ulcer disability at the Memphis VAMC.  It appears that VA treatment records were most recently obtained from that facility in May 2014, and from the Houston VAMC in September 2010.  Ongoing VA treatment records, if any, must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request records of any ongoing VA inpatient and outpatient treatment received for GERD with duodenal ulcers from the Houston VAMC since September 2010, and the Memphis VAMC since May 2014.  All records requests and responses received must be associated with the claims file.

2. Once all relevant records have been obtained and associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate examiner, to determine the current severity of his service-connected
GERD with duodenal ulcers disability.  The entire claims file, to include electronic records in Virtual VA and VBMS, must be provided to the examiner, and the examination report should reflect consideration of the claims files, to include the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should render findings responsive to the criteria for rating duodenal ulcers and hiatal hernias, to include whether the Veteran's duodenal ulcer is manifested by: pain only partially relieved by standard ulcer therapy; periodic vomiting; recurrent hematemesis or melena; anemia; weight loss; definite impairment of health; and recurrent incapacitating episodes.  The examiner should comment on the severity and frequency of any such symptoms.   

The examiner should also indicate whether the Veteran's hiatal hernia is manifested by symptoms of: pain; vomiting; material weight loss; hematemesis; melena with moderate anemia; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain; and whether it is productive of impairment of health.  The examiner should comment on the severity and frequency of any such symptoms.   

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3. After the above development and any other development that may be warranted is complete, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


